Citation Nr: 9901371	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and osteoarthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962.

This matter comes before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a June 1994 rating determination by the Boston, 
Massachusetts Regional Office (RO).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends he developed a lumbosacral spine 
disability during active service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of presenting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim for 
service connection for degenerative disc disease and 
osteoarthritis of the lumbar spine is well grounded.


FINDING OF FACT

The veteran has not presented competent evidence to show that 
degenerative disc disease or osteoarthritis of the lumbar 
spine began in military service or is otherwise related 
thereto.



CONCLUSION OF LAW

The claim for service connection for degenerative disc 
disease and osteoarthritis of the lumbar spine is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Service medical records show that on 
April 18, 1961, the veteran was treated for low back pain 
after lifting weights.  There was spasm of the paravertebral 
lumbar muscles with motion limited by pain.  An entry dated 
several days later on April 21, indicated the veterans back 
had improved.  He was placed on profile for one week with no 
heavy lifting.  The veterans separation examination report 
dated in June 1962 is negative for complaints or findings 
pertaining to a lumbar spine disability.  

Records of private treatment from Brigham Hospital show 
treatment of the veteran in June 1972 for complaints of low 
back pain secondary to heavy lifting.  The pain was described 
as sharp, intermittent and non-radiating.  The veteran 
complained the pain occurred during activity, sitting and 
rest.  He reported that prior to the evaluation he had lifted 
a heavy object at work and felt a strain and several hours 
later the pain occurred.  On follow-up examination in July 
1972 the veteran reported that since the injury, the pain has 
been relatively constant and had not disappeared despite 
abstention from work and the use of heat packs.  X-rays 
showed the disc spaces were intact and there was no evidence 
of acute trauma.  The examination was within normal limits.  
The clinical impression was lumbar strain.  

Also of record is a CT scan dated in February 1985 which 
suggested a subanular herniation on the right side at L5-S1.  

On VA examination in April 1994 the veteran reported that 
while he was in the Army he sustained a back injury when he 
fell backwards trying to move a wall locker down a flight of 
stairs.  He stated that since that time he has had problems 
with his lower back and that the   pain has gradually 
increased.  He described the pain as limited to his lumbar 
spine with occasional radiation down his left leg to the 
knee.  The pain was aggravated by walking, sitting, cold 
weather, bending or stooping.  He wore a lumbosacral corset 
with a hard low-leafed shingle in the back which covered most 
of the lumbar spine.  He stated that he uses a cane at all 
times when out of the house and had not worked since 1984.  
On examination the veterans gait was rather hesitant.  He 
walked with the lumbar spine in mild flexion but gait was 
otherwise normal.  He heel-toe walked firmly but could not do 
it on certain steps.  The veteran had a ½ inch pelvic tilt to 
the right and there was 15 degrees of lumbar scoliosis and a 
tilt to the left.  He had a lumbar scoliosis with convexity 
to the left and a compressed 10-degree thoracic curvature to 
the right, which mostly corrected in the sitting position or 
when prone.  Range of motion was forward flexion to 30 
degrees and extension to 0 degrees.  Lateral bending was 15 
degrees to the left and 18 degrees to the right.  Straight 
leg raising test was positive for back pain at 65 degrees and 
there was no sciatic pain.  The veteran was tender over the 
midline of the lumbar vertebrae, more so at L4, L5 than L5-
S1.  There was no spasm present, there was no sciatic 
tenderness.  There was a dysphoric area over the lateral foot 
to pinprick.  Motor was intact and ankle and knee reflexes 
were 2+ equal bilaterally.  The veteran had good posterior 
tibial and dorsalis pedis pulses.  Popliteal swelling of the 
left knee was asymptomatic.  The diagnosis was degenerative 
disc disease and osteoarthritis of lumbar spine.  

Additional evidence submitted in support of the claim 
includes lay statements from the veteran and several friends 
relating their observations of the veteran's physical 
condition subsequent to active duty.  

The veteran presented testimony at a RO hearing in October 
1995 about the onset and severity of his low back disability.  
He testified that he was treated by private physicians in 
1962 immediately after service and again in 1963.  He 
testified that those physicians are deceased and that he has 
been unsuccessful in obtaining copies of their treatment 
records.  

The veteran presented additional testimony at a RO hearing in 
May 1996.  He testified that following service he worked as 
barber and later had another episode of back problems after 
heavy lifting in 1972 while he was working as a carpenter.  
He also testified that he worked as an electrician until 1984 
when he re-injured his back on the job.  

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Veteran Appeals (Court) has defined a well-
grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the claim is not 
well grounded, the veteran cannot invoke the VAs duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Arthritis, if manifest to a 
degree of 10 percent or more within a year after separation 
from service, may be presumed to be of service onset.  38 
U.S.C.A. § 1110, 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).  However, service connection cannot be 
granted when a claimed condition was merely acute and 
transitory.  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

In the veterans case, service medical records show treatment 
for a low back injury on one occasion, after weight lifting.  
He was later placed on physical profile for one week and 
returned to duty.  The records are otherwise negative for 
complaints, findings or treatment associated with any other 
back injury and the veteran was subsequently considered 
qualified for release from active duty with no indication of 
any residual disability.  To be well grounded, a claim must 
be accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement.  Dixon v. 
Derwinski, 3 Vet.App. 261 (1992).  

In this case, the medical evidence tends to establish that 
the veteran developed a chronic low back disability after 
separation from military service.  The medical evidence of 
record contains no clinical reference to low back problems 
before 1972, approximately 10 years after service discharge.  
Significantly, at that time, X-ray examination showed that 
the disc spaces were intact.  Degenerative arthritis was not 
identified.  There is no competent evidence of a chronic 
lumbar spine disability of service onset.  Thus, the second 
prong of Caluza is not satisfied as there is no evidence that 
the veteran incurred chronic lumbar spine disability in 
service.

While the 1994 VA examination report contains diagnostic 
impressions, sufficient to establish current diagnoses of 
degenerative disc disease and osteoarthritis of the lumbar 
spine, the examining physician did not relate either disorder 
to military service or any incident therein.  Also the 
veteran has not brought forth any competent evidence that 
would establish a nexus between his current symptoms and 
active military service.  Therefore, the third prong of 
Caluza is not satisfied as there is no medical evidence of 
record establishing a nexus between service and current 
lumbar spine disability.

The Board finds that the veterans claim for service 
connection for degenerative disc disease and osteoarthritis 
of the lumbar spine is not well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  With 
respect to the second and third prongs of Caluza, the Board 
notes that the evidence, as outlined above, fails to 
demonstrate that the veterans current lumbar spine 
disability is in any way related to his military service.  In 
the absence of proof of incurrence or aggravation during 
service and a causal connection between present disability 
and inservice disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

The only other evidence that attempts to establish incurrence 
of the veteran's lumbar spine disability consists of 
testimony and lay statements of the veteran and his friends.  
While the Board has no reason to doubt the credibility of 
these statements, these individuals are not competent to 
enter conclusions which require medical opinions as to 
causation or, as in this case, the onset of a disability.  
See Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). 

It follows that the VA has no duty to assist the veteran in 
the development of his claim.  In the absence of a well-
grounded claim, the Board does not have jurisdiction to 
decide the merits of the matter, and the appeal must be 
denied.  Boeck v. Brown, 7 Vet.App. 14 (1994).


ORDER

Entitlement to service connection for degenerative disc 
disease and osteoarthritis of the lumbar spine is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
